DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/878,878 filed 03/10/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zacherle (US 2018/0222650).

1, 16: Zacherle discloses an article top engaging device or blank 10 for an article carrier comprising: an engaging panel 12 having at least one top-receiving opening A1 defined, at least in part, by an aperture defined in the engaging panel and having a perimeter, the engaging panel comprising:

a plurality of cut lines 17, 22 each extending radially away from the perimeter, the plurality of cut lines including first and second cut lines, each of the first and second cut lines comprising a linear portion and an arcuate portion, the arcuate portion being contiguously arranged with the linear portion [0053-0055]; 

a first tab and a second tab, the first tab being disposed between the first and second cut lines, the second tab disposed adjacent the first tab such that the second cut line is disposed between the first and second tabs, the arcuate portion of the first and second cut lines being disposed adjacent to the first and second tabs respectively and being curved to return towards the first and second tabs respectively (see annotated figure below).
 

    PNG
    media_image1.png
    381
    324
    media_image1.png
    Greyscale


2, 4: Zacherle discloses a blank according to claim 17 wherein the fold line is defined at least in part by a crease line (interrupted extension of 17 seen on both sides) arranged co-linearly with the cut line (fig. 1).

3: Zacherle discloses a blank according to claim 17 wherein the fold line is defined in part by at least one cut line (see annotated figure of claim 1).

5, 6: Zacherle discloses a blank according to claim 2 wherein the crease line comprises an embossed line [0109]. 

7: Zacherle discloses an article top engaging device according to claim 1 wherein the arcuate portions of the first and second cut lines extends from respective outer ends of the linear portions of the first and second cut lines (see annotated figure of claim 1).

	8: Zacherle discloses an article top engaging device according to claim 7 wherein each of the arcuate portions terminates at a point spaced apart from the fold line (fig. 1)
10-12: Zacherle discloses an article top engaging device according to claim 1 wherein the perimeter of the aperture defines a at least a 12-sided polygon (including the linear sides; fig. 4).

13: Zacherle discloses a blank according claim 16 wherein the engaging panel comprises fold lines that each extends between the linear portions of adjacent pairs of the plurality of cut lines respectively, so as to define a plurality of tabs foldably connected to the engaging panel and struck therefrom the plurality of tabs comprising the first tab and the second tab (fig. 1).

14: Zacherle discloses a blank according to claim 13 wherein the fold lines define a polygon having at least twelve sides (including the linear sides; fig. 4).

15: Zacherle discloses a blank 10 for forming an article carrier the blank comprising a panel 12 having a longitudinal direction, 
the panel including two top receiving openings A1-A4 each defined, at least in part, by an aperture in the top panel, the aperture having a perimeter, 
the panel comprising a plurality of cut lines 17, 22 each extending radially away from the perimeter (fig. 1), 
the two top -receiving openings being disposed along the longitudinal direction and configured to engage respective articles (fig.2), 
the panel being formed from a material having a grain direction extending transversely of the longitudinal direction [0075].

17-18: Zacherle discloses an article top engaging device according to claim 1, wherein the first tab is foldably connected to the engaging panel by a fold line [0049].

19: Zacherle discloses an article top engaging device according to claim 18, wherein the fold line comprises a cut line 17 [0065].

20: Zacherle discloses an article top engaging device according to claim 19 wherein the fold line further comprises a crease line (interrupted extension of 17 seen on both sides) arranged co-linearly with the cut line (fig. 1).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735